DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 1-5 and 21, the Applicants are advised, due to the conditional nature of some of the instantly recited method steps, the broadest reasonable interpretation of the claims would only require the limitations recited in lines 1-5 of claim 1 and lines 1-4 of claim 2 to be fall within the scope encompassed by the instant claims.  Therefore, any method teaching the steps of “preparing a first test solution by using a blood sample; controlling the first test solution to pass through an impedance detection area; detecting platelets of the first test solution by using an impedance method in the impedance detection area to obtain a first platelet detection result, wherein detecting platelets of the first test solution by using an impedance method in the impedance detection area comprises: detecting platelets of the first test solution by using the impedance method in the impedance detection area within a first time period” would anticipate the scope encompassed by claims 1-5 and 21, because the remaining limitations are conditional on the instantly recited first detection result conditions.  For purposes of compact prosecution, the claims have been addressed as if the conditional steps were positively recited as being required within the scope of the claims, regardless of the “first platelet detection result”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgarten et al. (Measurement of platelet aggregation in ovine blood using a new impedance aggregometer).
Regarding claim 1, Baumgarten discloses a blood testing method, comprising:
preparing a first test solution by using a blood sample (pg. 151/Test procedure, see: preparation of whole blood);
controlling the first test solution to pass through an impedance detection area pg. 151/Test procedure, see: pipetted into test cells);
detecting platelets of the first test solution by using an impedance method in the impedance detection area to obtain a first platelet detection result (pg. 151/Measurement parameters, see: detect a change in impedance to determine a correlation coefficient); 
in response to the first platelet detection result being less than a preset platelet detection threshold, preparing a second test solution by using the blood sample or by aspirating a remainder of the first test solution (pg. 151/Measurement parameters, see: if the correlation coefficient is <0.98, then repeated measurements are performed);
controlling the second test solution to pass through the impedance detection area  (pg. 151/Measurement parameters, see: repeated measurements); and
detecting platelets of the second test solution by using the impedance method in the impedance detection area to obtain a second platelet detection result (pg. 151/Measurement parameters, see: repeated measurements), wherein a statistical amount of the second test solution passing through the impedance detection area is greater than a statistical amount of the first test solution passing through the impedance detection area (pg. 151/Measurement parameters, see: only results accepted by the analyzer are used, so the accepted and used measurement would have a correlation coefficient larger than 0.98).
Regarding claim 2, Baumgarten further discloses detecting platelets of the first test solution by using the impedance method in the impedance detection area within a first time period  (pg. 151/Measurement parameters, see: recording time of 12 minutes), and detecting platelets of the second test solution by using an impedance method in the impedance detection area comprises: detecting platelets of the second test solution by using the impedance method in the impedance detection area within a second time period, the second time period being greater than the first time period (pg. 151/Measurement parameters, see: repeated measurement would require greater time than the initial recording time of 12 minutes due to the additional time required to replenish the analyzer with sample).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten et al. (Measurement of platelet aggregation in ovine blood using a new impedance aggregometer), in view of Segal et al. (Accuracy of platelet counting haematology analysers in severe thrombocytopenia and potential impact on platelet transfusion).
Regarding claim 3-5 and 21, Baumgarten further discloses the step of preparing the second test solution comprises: in response to the first platelet detection result being less than the preset platelet detection threshold and no abnormal detection information of red blood cell of the blood2U.S. Patent Application Serial No. 16/729,161 sample being acquired, preparing the second test solution by using the blood sample or by aspirating the remaining test solution of the first test solution (pg. 151/Measurement parameters, see: if the correlation coefficient is <0.98, then repeated measurements are performed, and there is no information detected regarding red blood cells in the sample).
Baumgarten does not explicitly disclose preparing a third test solution by using the blood sample; controlling the third test solution to pass through an RET detection area; and performing an optical detection on the third test solution in the RET detection area to obtain an RET detection result and a third platelet detection result, the optical detection on the third test solution comprises: illuminating the third test solution in the RET detection area by a light source; collecting and storing a first light scatter signal and a first fluorescence signal of cells in the third test solution one by one within a first detection time period; collecting a second light scatter signal and a second fluorescence signal of cells in the third test solution one by one within a second detection time period; only if a light intensity of the second light scatter signal is less than a predetermined intensity threshold, storing the second light scatter signal and the second fluorescence signal; calculating the RET detection result according to the first light scatter signal and the first fluorescence signal stored during the first detection time period; and calculating the third platelet detection result according to the first light scatter signal and the first fluorescence signal stored during the first detection time period and the second light scatter signal and the second fluorescence signal stored during the second detection time period; wherein a statistical amount of the third test solution passing through the RET detection area is greater than a predetermined statistical amount; and wherein the first and second light scatter signals are forward scatter signals
Segal teaches a plurality of different automated platelet counting techniques, including impedance, optical fluorescence and forward light scatter (Table I), wherein the optical platelet result is derived from the reticulocyte channel and in reticulocyte count mode (pg. 524/col. 2/para. 2).  Additionally, Segal teaches that most automated platelet counting analyzers tend to overestimate the platelet count (pg. 524/col. 2/para. 3) and offer different degrees of agreement with the International Reference Method (pg. 524/col. 1/para. 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional platelet detection measurements, into the method disclosed by Baumgarten, with a plurality of different measurement techniques, including optical based detection in a reticulocyte channel and in reticulocyte count mode, as taught by Segal, since such a modification would have improved accuracy of the results by providing a plurality of results from different measurement techniques, which improve device calibration and provide for comparative results to determine the operational capabilities of the platelet analyzers (Segal: pg. 524/col. 2/para. 3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797